Citation Nr: 1530843	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama




THE ISSUE

Entitlement to an apportionment of the Veteran's VA disability compensation benefits on behalf of the Veteran's children, T.M., Jr., T.M., and M.M.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from October 1989 to June 1991.  The appellant in this case is the Veteran's ex-wife, and mother to his three children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 apportionment decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  


FINDINGS OF FACT

1.  The Veteran was incarcerated during the time period from December 2011 to September 2013.  During this period, the evidence demonstrates that the appellant's income exceeded her expenses.

2.  The Veteran's total compensation payment at the rate of 10 percent or less does not permit payment of a reasonable amount to the Veteran's children.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Similarly, the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code.  See, e.g., Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Inasmuch as a claim for apportionment arises under Chapter 53, and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  The file does not reflect that the Veteran received notice compliant with these requirements.  However, the appellant was provided with all necessary notice and information required by law, and as the Veteran is the prevailing party in this decision, any deficiencies in the contested claim procedures constitute harmless error.  In this regard, the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2014).  More specifically, the law provides that all or any part of the Veteran's VA compensation benefits may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.452 (2014).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2014).  See Hall v. Brown, 5 Vet. App. 294 (1993).  The appellant noted in her October 2011 claim that there was a child support order in her divorce decree, and that the Veteran is now $30,000 in arrearage of the order.  However, a copy of the child support order is not of record.

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2014).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 (2014) further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amouont for any apportionee.  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  

38 C.F.R. § 3.665(e) permits apportionment of all or part of the compensation not paid to an incarcerated veteran to be apportioned to the Veteran's spouse, child, or children and dependent parents on the basis of individual need.  In determining individual need, consideration is given to factors such as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of any other apportionee claimants, as well as any special needs of any claimants.

The appellant filed a claim for an apportionment of the Veteran's compensation benefits in October 2011.  She reported that she was divorced from the Veteran, but that their marriage produced three children.  She indicated that all three children were minors, residing with her.  As noted above, she stated that there was a support order in her divorce decree, but that the Veteran owed her over $30,000 under that order.  She stated that the Veteran was incarcerated, and that she was requesting apportionment of his VA compensation benefits on behalf of the Veteran's three minor children.

A June 2012 report of incarceration reflects that the Veteran was incarcerated and convicted of a felony on December [redacted], 2011, and that his maximum release date was September [redacted], 2013.  

In June 2013 statements, the appellant reported that her monthly income amounted to $2,603.00, and that she had approximately $1,500.00 in her bank account.  She reported expenses in the amount of $740.00 for rent or house payment; $500.00 for food; $130.00 for utilities; $80.00 for telephone; $20.00 for clothing; and $120.00 for gas.  She also reported $50.00 for clothing for each child; $50.00 for school expenses for two children; and $100.00 for extracurricular activities for each child.  Her reported expenses amount to $2140.00 per month, leaving approximately $463.00 in excess each month.

The Veteran has not reported any income.  The Veteran is in receipt of an award of disability benefits for a service-connected left knee disability, which has been evaluated as 10 percent disabling since June 1991.  The evidence reflects that his 10 percent disability award amounted to a payment of $127.00 per month.  Pursuant to 38 C.F.R. § 3.665, the Veteran's payment was reduced to one-half of the 10 percent rate after the 61st day of incarceration.  A June 2012 letter informed the Veteran that his disability payments were reduced to $63.50 effective January 30, 2012.  The evidence reflects that he was released from jail on September [redacted], 2013.  The Veteran's disability payments were returned to the 10 percent rate of $129.00, effective September [redacted], 2013, and were increased to $130.94 based upon a cost of living adjustment, effective December [redacted], 2013.

As noted above, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).  The level of payment sufficient to warrant an apportionment is not otherwise defined.  However, the Board observes that VA law provides that an additional amount of compensation may be payable for dependent children only where the Veteran is entitled to compensation at the rate of 30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Board finds this to be a useful guideline for determining whether his benefit is high enough to permit a reasonable apportionment to the appellant, on behalf of the Veteran's three children. 

Here, when the claim for apportionment was filed, the Veteran was in receipt of a 10 percent rating for his service-connected disability.  The Veteran's rating was reduced to half of that amount in January 2012, and returned to 10 percent, effective September 2013.  Because the Veteran's compensation level has been at 10 percent or lower throughout the appeal period, he would not have been entitled to any additional compensation for his dependent children.  Thus, the Board finds that the Veteran's maximum 10 percent rating does not permit payment of a reasonable amount to the appellant.  

Although 38 C.F.R. § 3.665(e) permits all or part of the compensation not paid to an incarcerated veteran during his period of incarceration to be apportioned to the Veteran's children, there must be a showing of "individual need."  In this case, the evidence demonstrates that the appellant's income exceeds her expenses by approximately $463.00, and that the basic living necessities have been met for the Veteran's children.  Thus, the evidence does not show an individual need for the amount not paid to the Veteran while his disability payments were reduced during incarceration.  In this regard, the Veteran's children were not shown to be deprived of essentials such as food, clothing, shelter or medical expenses during his period of incarceration.  Thus, in this case, the Board finds that, during the period of the Veteran's incarceration, the evidence does not show that the appellant had an individual need for support based on limited means.

For these reasons, the appellant is not entitled to an apportionment of the Veteran's VA disability compensation benefits.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997). 


ORDER

Apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's children, T.M., Jr., T.M., and M.M. is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


